Citation Nr: 1138948	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty form October 1958 to February 1962.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was remanded by the Board on two previous occasions, in October 2010 and in August 2011.  The latter remand had instructed that the Veteran's file be provided to an audiologist other than the one who had conducted the November 2010 VA examination, in order to obtain another opinion as to the etiology of his claimed tinnitus and bilateral hearing loss.  This development was accomplished in August 2011.  However, this subsequent opinion suffers from the same deficiencies as the November 2010 examination.  Despite this, the Board finds that a further remand would not be productive, as will be discussed in greater detail below.   See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board will proceed with the case.

In a August 2011 rating decision, service connection for tinnitus was granted and evaluated as 10 percent disabling, effective in February 2005.  The Veteran has not appealed the effective date or evaluation assigned.  The matter is therefore no longer before the Board.


FINDINGS OF FACT

1.  The Veteran credibly states that he experienced acoustic trauma during active service and reported onset of hearing loss, as well as tinnitus, from that time.

2.  The evidence pertaining to whether the Veteran's currently diagnosed bilateral hearing loss is related to active service is in relative equipoise.  



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the alternative, pursuant to 38 C.F.R. § 3.303(b), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The absence of inservice evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 87 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran avers that he was exposed to acoustic trauma during active service and that this resulted in his currently diagnosed hearing impairment, including his hearing loss.

Available service records reflect his occupational specialty was as a Wheeled Vehicle Mechanic, 631.10, that he was assigned to the Battery A, 3rd Observer Battalion, 25th Artillery; B Battery, 1st Observer Battalion, 26th Artillery; and 150th Transportation Company, and that he was stationed in Germany.  

The Veteran's reports of medical history and examination in October 1958 at entrance to active service show no reports or findings of any ear or hearing defect, diagnoses or abnormality.  Hearing acuity was measured at 15 of 15 whispered voice.  Service treatment medical records show treatment for an earache and severe headaches during service.  His reports of medical history and examination in December 1961 show no complaints or findings of ear or hearing impairment, but do reflect that he was treated for severe headaches during active service.  His report of medical examination at discharge reveals the following audiometric findings for hearing:

Dec 1961
HERZ


500
1000
2000
3000
4000
Avg
CNC
RIGHT
10 (25)
10 (20)
15 (25)
--
10 (15)
--
--
LEFT
10 (25)
5 (15)
10 (20)
--
15 (20)
--
--

NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Veteran's audiological examination was conducted prior 1967.  Therefore, in order to facilitate data comparison, the ASA standards (in parentheses) have been converted to ISO-ANSI standards.  

A May 2005 VA examination shows the Veteran reported noise exposure in the Artillery from tanks, honest John guns, wheeled vehicles, machine guns, M1 guns, 3/30 carbines, and 45 caliber grease guns.  He denied a history of occupational noise exposure prior to his military service and, following discharge, described exposure to occupational noise exposure as a truck driver for 31 years.  He denied recreational noise exposure.  He stated hearing sensitivity was approximately equal on both ears and reported no functional difficulty with his hearing.  He could not identify when his tinnitus began.  VA audiometric tests show the following pure tone thresholds:


HERZ

Oct 2005
500
1000
2000
3000
4000
Avg
CNC
RIGHT
35
30
30
30
30
30
100
LEFT
20
25
30
40
40
33.8
100

As indicated, CNC Maryland speech tests resulted in 100 percent speech discrimination, bilaterally.  These findings meet the criteria for hearing impairment under 38 C.F.R. § 3.385.  The examiner diagnosed mild flat sensorineural hearing loss from 500 to 4000 Herz in the right ear and hearing within normal limits from 500 to 1000 Herz, sloping to a mild sensorineural hearing loss from 2000 to 4000 Herz.

However, the examiner opined that the diagnosed hearing loss was less likely as not caused by or a result of noise exposure experience while service in the military, based on the Veteran's subjective report, medical records, and present audiological evaluation.  The examiner noted that the Veteran's claims file had been reviewed, and observed that the whispered voice test results, although within normal limits bilaterally, were not sensitive to high frequency hearing loss.  The examiner noted that audiometric test results at separation were also within normal limits, bilaterally.  

In statements, including his notice of disagreement and substantive appeal, the Veteran clarified that while he could not give the month and day his tinnitus started, he knew it was during his service in the Army.  He also explained that he felt that driving a truck exposed him to no more occupational noise exposure than would be experienced driving a car daily.  He attested that he was exposed to artillery and anti-aircraft weapon fire during active service and that everyone in his shop had tinnitus.  No one was given the opportunity to ask for hearing protection.

Following the May 2005 VA examination, records from Social Security Administration (SSA) and additional VA treatment records were received.

In addition, the Veteran provided testimony before a local hearing officer sitting at the RO in October 2007.  He testified he was exposed to noise from artillery fire during training exercises that occurred one to two times per year and lasted one to three months, involving the practice and tracking of accuracy for 105 millimeter and 155 millimeter guns, .50 caliber guns, and small arms fire.  He testified he and others were close in proximity to the guns when they were fired.  They set them up, observed them, evaluated them and just observed basically everything about them for their accuracy and use of the particular weapon.  He described physically palpable concussions following frequent detonation of these rounds during such training exercises and waking with headaches the day after.  As a wheeled vehicle mechanic, he testified he also worked on anything that had wheels on it, and he described performing service and maintenance on these engines while they were running.  He further testified that he noticed ringing in his ears during his active service.  However, he answered that he could not say when he noticed hearing loss.  He testified that he didn't really notice hearing loss, but that he compensated for it.  

Accordingly, the Board remanded the Veteran's claim in October 2010 for additional VA examination to consider this new evidence.

A November 2010 VA examination reflects that the Veteran reported military noise exposure from gunfire and vehicles without hearing protection and civilian noise exposure from driving a truck for 28 years, also without hearing protection.  Onset of tinnitus was reported during active service.  VA audiometric tests show the following pure tone thresholds:


HERZ

Nov 2010
500
1000
2000
3000
4000
Avg
CNC
RIGHT
30
30
50
60
60
50
84
LEFT
40
50
65
80
75
67.5
76

As indicated, CNC Maryland speech tests resulted in 84 percent speech discrimination on the right and 76 percent on the left.  Speech recognition performance was described as good on the right, at 80 to 92 percent, and fair on the left, at 78 to 70 percent.  The examiner diagnosed mild to profound mild to moderately severe sensorineural hearing loss on the right and mild to severe mixed hearing loss on the left.  However, the audiologist opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of the Veteran's military service or, in the alternative, had its onset during active service.  The rationale was that the Veteran's separation report dated in December 1961 showed hearing within normal limits.

In August 2011, the Board noted that the opinion of the November 2010 VA audiologist could not be probative as, according to the law, the absence of hearing loss during active service is not fatal to the Veteran's claim and the VA examiner did not consider whether the Veteran's hearing loss could otherwise be causally related to exposure acoustic trauma during his active service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In August 2011 another VA audiologist reviewed the November 2010 VA examination, the Veteran's medical and service records, and the facts noted, and offered the following opinion:

[The Veteran's e]ntrance exam was a whisper-voice test.  This test was a crude hearing screening, which offers no frequency-specific information that could support or refute the presence of hearing loss at the time of entrance.  The second screening performed at [s]eparation on 12-22-61 was a frequency-specific screening, which revealed normal hearing at all frequencies (250Hz-8K) bilaterally.  The veteran's MOS in the military may have exposed him to excessive noise, but it appears from his exit exam that it did not cause a hearing loss.

Since the veteran exited the military with completely normal hearing at all frequencies in both ears, it is this examiner's opinion that the veteran's current hearing loss is not caused by or a result of the veteran's military noise exposure.  This opinion is in agreement with the previous examiner's opinion. 

Unfortunately, this opinion suffers from the same defect as the previous opinion, i.e., the absence of hearing loss during active service is simply not allowed, by law, to be fatal to the Veteran's claim.  The VA examiner again did not consider whether the Veteran's hearing loss could otherwise be causally related to exposure acoustic trauma during his active service.  See Ledford and Hensley, supra.  The opinion cannot therefore be probative, for the same reason.  See Green, supra.

The Board has considered remanding the claim again for a corrective opinion and/or VA examination.  However, it is not at all clear that additional remand would achieve the corrective action sought, as the case has already been remanded twice for similar action and that the last two VA opinions based their rationale on the same premise.  Accordingly, the Board declines to again remand this case.  See Sabonis, supra.  Given the foregoing, the Board finds that the medical opinions of record finding that the Veteran's diagnosed hearing loss is not causally related to his active service noise exposure are not probative.  

The Board further observes that it is not at all clear from the 2005, 2010 and 2011 examinations/review examinations that the conversion from ASA to ISO-ANSI was considered in determining the status of the Veteran's hearing at discharge.  While the conversion may not be of particular importance-the Veteran's hearing at discharge would still have been normal within 38 C.F.R. § 3.385-it may be indicative of a greater degree of lessened hearing acuity at discharge than has been represented in the examination reports, when contrasted to what purports to be normal hearing at entrance to active service.  

In Wagner v. Principi, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004). Therefore, pursuant to Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service. See Id.; see also VAOPGCPREC 3-2003.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In the present case, there is no evidence that the Veteran had a hearing disability prior to his entrance to active service.  He is therefore presumed to have had hearing within normal limits.  Given that the only hearing test conducted at the Veteran's entrance to active service was whispered voice, there is no way to compare his hearing acuity at discharge with his hearing acuity at entrance.  However, audiometric thresholds measured at discharge reflect findings that can be observed to be near the criteria of 26 decibels or greater required for a finding of hearing loss in the 500, 1000, and 2000 Herz levels on the right, and 500, 2000, and 4000 Herz levels on the left.  See 38 C.F.R. § 3.385.  

In August 2011, the VA examiner opined that the Veteran's tinnitus was at least as likely as not caused by or a result of his military noise exposure.  The examiner based this opinion on the fact that tinnitus is a subjective complaint that cannot be measured objectively, and the Veteran first noticed his tinnitus during active service, during which time he was exposed to military acoustic noise.

As above detailed, the Veteran attested he was exposed to artillery fire, as well as small arms fire and engine noise, to such a degree that he felt the concussions and to such a frequency that he experienced severe headaches and tinnitus.  In the November 2010 remand, the Board found the Veteran's assertions concerning his MOS and exposure to noise consistent with evidence of record, including service department records.  The Board at that time conceded the Veteran's extensive military noise exposure.  The Board continues to find the Veteran a credible witness.  

The Veteran has consistently asserted that his tinnitus had its onset during active service.  However, he has not been this specific concerning the onset of his hearing loss.  Rather, he has stated in his October 2007 testimony that he cannot say when he noticed his hearing loss, but that he compensated for it.  In the October 2005 VA examination report, the examiner stated that the Veteran did not report functional difficulty with hearing.  This is consistent with clinical findings, as his speech recognition scores were evaluated at 100 percent, bilaterally, at this time.  However, in 2010, speech recognition scores had declined, to 84 percent on the right and 76 percent on the left.  The Veteran again reported onset of tinnitus during active service, but there is no indication that he was asked to discuss the onset of his hearing loss.

However, in his initial claim, the Veteran reported the onset of his hearing loss was in 1959, during his active service, at the same time as his tinnitus.  Given the foregoing, the Board accepts this statement with his testimony that the Veteran has compensated for his hearing loss since active service as establishing continuity of overall hearing impairment, including hearing loss, from active service to the present.  

Given the circumstances of the Veteran's active service as reflected in service records and his consistent and credible statements, the fact that the Veteran has been found to have tinnitus resulting from acoustic trauma during active service, and the Veteran's lay testimony that he experienced hearing impairment from active service to the present, the Board finds the medical evidence to be in equipoise concerning the etiology of the currently diagnosed bilateral hearing loss.

Service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.102. 



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


